DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Notice to Applicant
The following is a Reason for Allowance following Applicant’s response to Examiner’s Advisory Action dated September 11, 2020.

The following is an Examiner’s Amendment based on communications with Applicant Representative, Attorney Ahsan A. Shaikh, Registration No. 61,861, dated January 28, 2021.

Claims 1, 2, 4, 7, 8 and 10-18 were pending. The Examiner's amendment below amends claims 1, 4, 7, 10, 16, 17 and 18. Claims 1, 2, 4, 7, 8 and 10-18 are now allowed.

EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this Examiner's Amendment was given via communication with Applicant Representative, Attorney Ahsan A. Shaikh, Registration No. 61,861, dated January 28, 2021.


In the Claims
Please replace claims below as follows:
1. A system for managing contact communications in a communication system platform interface, the system comprising:
a database that stores a plurality of sales leads generated by a sales lead system, the plurality of sales leads including actual contact information of a plurality of users and rankings of sales-readiness for the plurality of users based on a tracking of online and social media activities of the plurality of users associated with products and services; 
a sales lead management server configured to:
retrieve data for a sales lead from the plurality of sales leads from the database based on a sales-readiness rank of the sales lead; 
generate first pseudo-contact information that corresponds to the actual contact information of the sales lead, the first pseudo-contact information is uniquely corresponded to a first agent and includes a given lifetime; 
determine whether the first agent has performed a given task before an expiration of the given lifetime; and
adjust a score associated with the first agent based upon completion of the task; 
a communication server communicatively coupled to the sales lead management server, the communication server configured to:
provide the first agent with access to the first pseudo-contact information on a communication system platform;
generate an interface for display on a client device of the first agent, the interface including communication functionalities linked to the first pseudo- contact information based on a user profile that is associated with the first agent;
receive a communication request including the first pseudo-contact information from the client device of the first agent; 
establish a telecommunication connection between the client device of the first agent to a client device of the sales lead through a communications network by linking the first pseudo-contact information to the actual contact information of the sales lead;
generate agent pseudo-contact information from actual contact information of the first agent; and
render the first pseudo-contact information inoperative on the communication system platform based on an expiration of the given lifetime by unlinking the first pseudo-contact information associated with the first agent to prevent the first agent from contacting the sales lead after expiration, 
wherein the agent pseudo-contact information remains constant if the sales lead is reassigned from the first agent to a second agent.

4. The system of claim 1 wherein adjusting a score associated with the first agent based upon completion of the task comprises:
increase the score associated with the first agent upon completion of the task before the expiration of the given lifetime; and 
decrease the score associated with the first agent upon the expiration of the given lifetime when the task is not completed.


10. A system for managing contact communications in a communication system platform interface, the system comprising:
a database that stores a plurality of sales leads generated by a sales lead system, the plurality of sales leads including actual contact information of a plurality of users and rankings of sales-readiness for the plurality of users based on a tracking of online and social media activities of the plurality of users associated with products and services; a sales lead management server configured to:
retrieve data for a sales lead from the plurality of sales leads from the database based on a sales-readiness rank of the sales lead;
generate first pseudo-contact information for the sales lead data, the first pseudo-contact information is uniquely corresponded to a first agent and includes a given lifetime; 
determine whether the first agent has performed a given task before an expiration of the given lifetime; and
adjust a score associated with the first agent based upon completion of the task; 
a communication server communicatively coupled to the sales lead management server, the communication server configured to:
provide access to the first pseudo-contact information on the client device of a first agent via a communication system platform; 
generate an interface for display on the client device of the first agent, the interface including communication functionalities linked to the first pseudo- contact information based on a user profile that is associated with the first agent;
establish a telecommunication connection between the client device associated with the first agent to a client device associated with the sales lead data through a communications network;
generate agent pseudo-contact information from actual contact information of the first agent:
assign tasks to accomplish using the first pseudo-contact information by the first agent before a deadline;
monitor activities of the client device of the first agent;
determine non-fulfillment of the assigned tasks based on the monitored activities; and
render the first pseudo-contact information inoperative on the communication system platform based on an expiration of the given lifetime by unlinking the first pseudo-contact information associated with the first agent to prevent the first agent from contacting the sales lead after expiration,
wherein the agent pseudo-contact information remains constant if the sales lead is reassigned from the first agent to a second agent.

16. The system of claim 7, wherein the communication server is further operable to: provide as part of the advertising content a marketing offer including the agent pseudo-
monitor responsiveness of the first agent associated with the marketing offer.

17. The system of claim 10, wherein the communication server is further configured to display advertising content including the agent pseudo-contact information that corresponds to the actual contact information of the first agent on the client device of the sales lead. 

18. The system of Claim 10, wherein adjusting a score associated with the first agent based upon completion of the task comprises:
increase the score associated with the first agent upon completion of the task before the expiration of the given lifetime; and 
decrease the score associated with the first agent upon the expiration of the given lifetime when the task is not completed.


Reasons for Patent Eligibility under 35 U.S.C. § 101
Regarding the 35 U.S.C. 101 rejection, Examiner finds the claims are eligible under 35 U.S.C. 101 because the combination of additional elements recited in claim 1 (i.e. generation of agent and sales lead pseudo-contact information corresponding to actual contact information in combination with the establishment of a telecommunication connection between the client device of the first agent to a client device of the sales lead through a communication network) integrates the abstract idea into a practical application. Although the retrieving and providing limitations, analyzed individually, may be considered insignificant extra-solution activities of collecting and delivering data, the claim as a whole implements certain methods of organizing human activity (i.e. methods based on managing relationships or interactions between people, as well as, commercial interactions, in particular advertising, marketing or sales activities or behaviors or business relations) in a specific manner that sufficiently limits the abstract idea to the practical application of establishing a telecommunication connection using pseudo-contact information linked to the actual contact information of both the agent and the sales lead. Thus, allowing for direct communication between user devices while managing the privacy of each user’s actual 

Reasons for Patent Eligibility under 35 U.S.C. § 103
Examiner analyzed claims 1, 2, 4, 7, 8 and 10-18 in view of the prior art on record and finds not all claim limitations are explicitly taught nor would one of ordinary skill in the art find it obvious to combine these references with a reasonable expectation of success as discussed below.  Claims 1, 2, 4, 7, 8 and 10-18 are allowed.

In regards to Claim 1 (similarly claim 10), the prior art does not teach or fairly suggest:
“… a sales lead management server configured to:
…
determine whether the first agent has performed a given task before an expiration of the given lifetime; and
adjust a score associated with the first agent based upon completion of the task; 
a communication server communicatively coupled to the sales lead management server, the communication server configured to:
…
render the first pseudo-contact information inoperative on the communication system platform based on an expiration of the given lifetime by unlinking the first pseudo-contact information associated with the first agent to prevent the first agent from contacting the sales lead after expiration…”

Shavlik (US 20150046219 A1) teaches scoring sales leads likelihood of purchasing decisions (see par. 0037) but Shavlik does not score sales agents on performing timed tasks. McBride (US 20150178765 A1) teaches providing private call numbers unique to sellers to establish communication links between buyers and sellers through an ad server (see par. 0046), but McBride provides the buyer’s actual number to sellers through the ad service, thus not 

Neither the prior art, the nature of the problem nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teaching.
	Any comments considered necessary by Applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 







Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, yet insufficient, either singularly or in combination with one or more of the remaining prior art references of record to render the claim invention anticipated or obvious. Furthermore, neither the below pertinent prior art, nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings in attempt to render the claimed invention obvious:

Leventhal (US 20130232062 A1) – An online market place system enables a user, also referred to as a buyer, to solicit services from other users by distributing or advertising assignments. The online market place system also enables other users, also referred to as sellers, to accept one or more assignments and perform the solicited services. 

Rayan et al. (US 20100161747 A1) – A system and a method for two-way anonymous communication comprise a server adapted for Internet communication with a first electronic device operated by a user and a second electronic device operated by an observer. The server replaces identifying address information in messages sent from the first electronic device with a first alias. Identifying address information in messages sent from the second electronic device is replaced with a second alias. A user of the first electronic device is therefore unable to see identifying address information for the second electronic device in messages sent to the first alias from the second electronic device. Likewise, a user of the second electronic device is unable to see identifying address information from the first 

Whitacre et al. (US 20040138944 A1) – A program performance management (PPM) system is set up as part of a customer management system (CMS) network, leveraging already existing quantitative information regarding employee work activities (e.g., attendance, time engaged in performing specific tasks, scheduling, sales results, etc.). In addition to automatic measures such as efficiency, effectiveness, and attendance, a team leader interacts with an employee scorecard to input manual measures of quality and professionalism. These measures are compiled into a score that may be compared to targets and to the peers of the employee, with the results intuitively presented to the employee on an agent dashboard. 

Herz et al. (US 20090254971 A1) – The Secure Data Interchange invention describes a system to allow a privacy-protected market for data exchange between multiple self-interested parties. The system presents a general infrastructure for the exchange of information within a safe privacy-protected environment, between multiple self-interested parties. We propose a central data warehouse that maintains data submitted by different users, and executes queries and programs on the data. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystol Stewart whose telephone number is (571)272-1691.  The examiner can normally be reached on 9:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CRYSTOL STEWART/Examiner, Art Unit 3624